  Case 2:20-cr-00034-JMV Document 29 Filed 10/27/20 Page 1 of 2 PageID: 101
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Dajuan Copeland-Hudley                                               Cr.: 20-0034-001
                                                                                     PACTS #: 6425653

Name of Sentencing Judicial Officer:    THE HONORABLE JOHN MICHAEL VAZQUEZ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 06/11/2020

Original Offense:   Unlawful Transport of Firearms, 18 U.S.C.; Section 922(g)(1)

Original Sentence: 15 months imprisonment, 36 months supervised release

Special Conditions: $100 Special Assessment, Substance Abuse Testing and Treatment, Gang
Associate/Member, Mental Health Treatment, Life Skills/Education, Motor Vehicle Compliance

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/27/2020

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the special supervision condition which states 'You
                      shall refrain from the illegal possession and use of drugs, including
                      prescription medication not prescribed in your name, and/or the use of
                      alcohol, and must submit to urinalysis or other forms of testing to ensure
                      compliance. It is further ordered that you must submit to evaluation and
                      treatment, on an outpatient or inpatient basis, as approved by the U.S.
                      Probation Office. You must abide by the rules of any program and must
                      remain in treatment until satisfactorily discharged by the Court. You must
                      alert all medical professionals of any prior substance abuse history,
                      including any prior history of prescription drug abuse. The U.S. Probation
                      Office will supervise your compliance with this condition.'


                      During an initial home visit on August 31, 2020, the offender admitted to using
                      marijuana just prior to his release from custody. On October 8, 2020, Copeland-
                      Hudley provided a urine sample which tested positive for Oxy and marijuana.
                      The offender subsequently admitting to using marijuana and Oxycodone on
                      October 3, 2020.
    Case 2:20-cr-00034-JMV Document 29 Filed 10/27/20 Page 2 of 2 PageID: 102
                                                                                          Prob 12A – page 2
                                                                                    Dajuan Copeland-Hudley



U.S. Probation Officer Action:

No official Court action is recommended at this time. A copy of this letter will be provided to Copeland-
Hudley and will serve as an official written reprimand. The offender is now attending treatment at The
Bridge. Additionally, he was verbally reprimanded by Judge Dickson during a ReNew Court session on
October 21, 2020. Any further noncompliance with be reported to Your Honor in a timely manner.



                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer




                                                         By:   KEVIN P  P. EGLI
                                                               Sr. U.S. Probation Officer

/ kpe

APPROVED:




LUIS R.
     R GONZALEZ                      Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                Signature
                                                                S gnature of Judicial Officer
                                                                Si                    Offffiice
                                                                                             cer


                                                               10/27/2020
                                                                             Date
